        Case 2:20-cv-00754-NBF Document 82-1 Filed 06/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KIMBERLY PLETCHER, et al.,                       )
                                                 )   Case No. 2:20-cv-00754-NBF
       Consolidated Plaintiffs,                  )
                                                 )
v.                                               )
                                                 )
GIANT EAGLE, INC., C&J GROCERY                   )
CO., LLC, and MATT FACCENDA,                     )
                                                 )
       Defendants.                               )

                                      [Proposed] ORDER

       For good cause shown, the Joint Motion to Stay Discovery and Related Deadlines is

GRANTED. The dates for the end of Phase I fact discovery (June 15, 2021), Phase I expert

reports (June 28, 2021), and post-fact discovery status conference (June 30, 2021) set forth in the

Amended Case Management Order (ECF 69) are hereby stayed until further order.




       IT IS SO ORDERED, this ____ day of _____________, 2021


                                             ____________________________




                                             1
